



Exhibit 10.2




WAIVER NO. 1 AND CONSENT
Dated as of November 20, 2017
to
MASTER NOTE PURCHASE AGREEMENT
Dated as of July 22, 2010
THIS WAIVER NO. 1 AND CONSENT (“Waiver and Consent”) is made as of November 20,
2017 and shall, upon satisfaction of the conditions precedent set forth in
Section 4 below, be effective as of the date hereof, and is by and among The
Davey Tree Expert Company (the “Company”), Modern Woodmen of America and United
of Omaha Life Insurance Company (each a “Purchaser” and, collectively, the
“Purchasers”), under that certain Master Note Purchase Agreement dated as of
July 22, 2010, by and among the Company and the Purchasers (as amended,
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Purchase Agreement.
WHEREAS, the Company has requested that the Purchasers agree to address certain
provisions of the Purchase Agreement in certain respects;
WHEREAS, the Company and the Purchasers have so agreed on the terms and
conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Purchasers hereby agree to enter into this Waiver and Consent.
1.Specified Defaults. The Company has informed the Purchasers that Defaults or
Events of Default may have occurred under the Purchase Agreement as a result of
(the items described in the following clauses (i) through (iv), the “Specified
Defaults”):
=
(i)
the breach of representations or warranties contained in Sections 7.1(a) and/or
7.1(b) of the Purchase Agreement, due to (a) the Company’s failure to deliver
financial statements (and related certifications) for (1) fiscal year 2016 and
the interim periods therein and/or (2) the interim periods in fiscal year 2017,
which in each case were true and complete as of the dates and the periods
covered by such financial statements and prepared in accordance with GAAP;
and/or (b) the Company’s failure to keep proper records and books of account in
conformity with GAAP;



(ii)
the failure to comply with Sections 7.1(a), 7.1(b), 7.2 and/or 9.7 of the
Purchase Agreement, due to: (a) the Company’s failure to deliver financial
statements (and related certifications) for (1) fiscal year 2016 and the interim
periods therein and/or (2) the interim periods in fiscal year 2017, which in
each case were true and complete as of the dates and the periods covered by such
financial statements and prepared in accordance with GAAP; and/or (b) the
Company’s failure to keep proper books of record and account in conformity with
GAAP; and/or



(iii)
any failure to provide notice of a Default as required by Section 7.1(d) of the
Purchase Agreement with respect to any event described in the foregoing clauses
(i) and (ii).








--------------------------------------------------------------------------------





2.Waiver. Subject to the satisfaction of the conditions precedent set forth in
Section 4 below, the Purchasers hereby waive (i) the occurrence of the Specified
Defaults and (ii) any other Default or Event of Default arising under Section
11(e) of the Purchase Agreement, solely as a result of the Specified Defaults.
The waiver in this Section 2 applies only to the Specified Defaults and only for
the periods and for the express circumstances described above, and shall not be
construed to constitute (i) a waiver of any other event, circumstance or
condition or of any other right or remedy available to the Purchasers pursuant
to the Purchase Agreement, any Note, any Subsidiary Guaranty or any Supplemental
Note Purchase Agreement or (ii) a course of dealing or a consent to any
departure by the Company from any other term or requirement of the Purchase
Agreement.


3.Consent. The Company has informed the Purchasers that it requires additional
time to deliver its (a) audited consolidated financial statements for the fiscal
year ended December 31, 2016 and other related information required by Sections
7.1(a) of the Purchase Agreement, as well as the related officer’s certificate
required by Section 7.2 of the Purchase Agreement and (b) its unaudited
financial statements for the fiscal quarters ended March 31, 2017, June 30, 2017
and September 30, 2017 and other related information required by Section 7.1(b)
of the Purchase Agreement, as well as the related officer’s certificate required
by Section 7.2 of the Purchase Agreement (collectively, the “Required Financial
Deliverables”). Subject to the conditions to effectiveness set forth in Section
4 below, the Purchasers hereby consent to the delivery by or on behalf of the
Company of the Required Financial Deliverables by no later than December 30,
2017, in lieu of the date for delivery thereof specified in such Sections 7.1(a)
and 7.2; provided that it shall be an Event of Default under the Purchase
Agreement if the Company fails to deliver any of the Required Financial
Deliverables by December 30, 2017.


4.Conditions of Effectiveness. The effectiveness of this Waiver and Consent is
subject to the conditions precedent that the Purchasers shall have received (i)
counterparts of this Waiver and Consent duly executed by the Company and the
Purchasers and (ii) payment and/or reimbursement of the Purchasers’ fees and
expenses (including, to the extent invoiced, the reasonable fees and expenses of
counsel for the Purchasers) in connection with this Waiver and Consent.


5.Representations; Warranties and Covenants of the Company. The Company hereby
represents, warrants and covenants as follows:


(i)
The execution, delivery and performance of this Waiver and Consent has been duly
authorized by all necessary action of the Company and has been duly executed and
delivered by the Company. This Waiver and Consent and the Purchase Agreement as
modified hereby constitute legal, valid and binding obligations of the Company
and are enforceable against the Company in accordance with their terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting Purchasers’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.



(ii)
As of the date hereof and after giving effect to the terms of this Waiver and
Consent, (a) no Default or Event of Default shall have occurred and be
continuing and (b) the representations and warranties of the Company set forth
in the Purchase Agreement, are true and correct as of the date hereof.



6.Subsidiary Guarantor Acknowledgement and Agreement. (i) Each of the
undersigned Subsidiary Guarantors consents and agrees to and acknowledges the
terms of this Waiver and Consent. Each of the undersigned Subsidiary Guarantors
further agrees that the obligations of the undersigned pursuant to the
Subsidiary Guarantor executed by such Subsidiary Guarantor shall remain in full
force and effect and be unaffected hereby and are hereby ratified and confirmed.


(ii)    As of the date hereof and after giving effect to the terms of this
Waiver and Consent, each of the undersigned Subsidiary Guarantors hereby
represents and warrants that the representations and warranties of such
Subsidiary Guarantor set forth in the Subsidiary Guaranty executed by such
Guarantor, are true and correct.





--------------------------------------------------------------------------------





7.No Implicit Waiver. Except with respect to the subject matter hereof and as
expressly set forth herein, (i) the execution, delivery and effectiveness of
this Waiver and Consent shall neither operate as a waiver of any right, power or
remedy of the Purchasers under the Purchase Agreement or any other documents
executed in connection with the Purchase Agreement, nor constitute a waiver of
any provision of the Purchase Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith and (ii) the
Purchase Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.


8.Governing Law. This Waiver and Consent shall be construed in accordance with
and governed by the law of the State of New York.


9.Headings. Section headings in this Waiver and Consent are included herein for
convenience of reference only and shall not constitute a part of this Waiver and
Consent for any other purpose.


10.Counterparts. This Waiver and Consent may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.


[Signature Pages Follow]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Waiver and Consent has been duly executed as of the day
and year first above written.


THE DAVEY TREE EXPERT COMPANY,
as the Company
 
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
Title:
Vice President and Treasurer









































































Signature Page to Waiver No. 1 and Consent to
Master Note Purchase Agreement dated as of July 22, 2010
The Davey Tree Expert Company





--------------------------------------------------------------------------------





DAVEY TREE SURGERY COMPANY,
as a Subsidiary Guarantor
 
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
Title:
Vice President and Treasurer

WOLF TREE, INC.
as a Subsidiary Guarantor
 
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
Title:
Vice President and Treasurer

THE CARE OF TREES, INC.
as a Subsidiary Guarantor
 
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
Title:
Vice President and Treasurer







































Signature Page to Waiver No. 1 and Consent to
Master Note Purchase Agreement dated as of July 22, 2010
The Davey Tree Expert Company





--------------------------------------------------------------------------------





MODERN WOODMEN OF AMERICA,
as a Purchaser
 
 
 
 
 
By:
/s/ Douglas A. Pannier
 
Name:
Douglas A. Pannier
 
Title:
Group Head - Private Placements

MODERN WOODMEN OF AMERICA,
as a Purchaser
 
 
 
 
 
By:
/s/ Brett M. Van
 
Name:
Brett M. Van
 
Title:
Chief Investment Officer & Treasurer

























































Signature Page to Waiver No. 1 and Consent to
Master Note Purchase Agreement dated as of July 22, 2010
The Davey Tree Expert Company





--------------------------------------------------------------------------------





UNITED OF OMAHA LIFE INSURANCE COMPANY,
as a Purchaser
 
 
 
 
 
By:
/s/ Lee Martin
 
Name:
Lee Martin
 
Title:
Vice President















































































Signature Page to Waiver No. 1 and Consent to
Master Note Purchase Agreement dated as of July 22, 2010
The Davey Tree Expert Company



